April 2, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         EX PARTE RIKU MELARTIN

                              NO. 14-14-00926-CR

                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds that there was no error in the
judgment requiring reversal, but there was error in the judgment as entered, which
is capable of reformation by this Court. Therefore, the judgment of the court below
is REFORMED to read as follows: Bond is set at $100,000 in case numbers
1371768, 1371769, 1392091, 1392092, 1392093, 1392094, 1392095, 1392096,
and 1392097.
      We order the judgment AFFIRMED as REFORMED.
      We further order that the mandate be issued immediately.
      We further order this decision certified below for observance.